EXHIBIT 10.5
 
PROMISSORY NOTE
 
$2,500,000 May 6, 2013
Westport, Connecticut
 
For value received, TriStar Wellness Solutions, Inc., a Nevada corporation (the
“Company”), promises to pay to DayStar Funding, LP, a Texas limited partnership,
or its assigns (the “Holder”) the principal sum of Two Million Five Hundred
Thousand Dollars ($2,500,000).  The principal hereof and any unpaid accrued
interest thereon shall be due and payable on or before 5:00 p.m., Eastern
Standard Time, on November 6, 2013 (the “Maturity Date”) (unless such payment
date is accelerated as provided in Section 3 hereof).  Payment of all amounts
due hereunder shall be made at the address of the Holder provided for in Section
4 hereof.  Interest shall accrue on the outstanding principal amount beginning
on the Maturity Date at the rate of one and one-half percent (1.5%) per month,
simple interest, and shall continue on the outstanding principal until paid in
full.  The interest due under this Note shall be paid monthly.  Additionally, a
loan fee of two percent (2%) of the principal amount shall be due to the Holder
on or before the Maturity Date.  Concurrently with the execution of this Note,
the Company shall issue Holder the attached Warrants, in the form attached
hereto as Exhibit A, on the terms described therein.
 
1. HISTORY OF THE NOTE.  This Note is being delivered to Holder as consideration
for the loan by the Holder to the Company on or about May 6, 2013.
 
2. PREPAYMENT.  The Company may, at its option, at any time and from time to
time, prepay all or any part of the principal balance of this Note, without
penalty or premium, provided that concurrently with each such prepayment the
Company shall pay accrued interest on the principal, if any, so prepaid to the
date of such prepayment.
 
3. DEFAULT.  The occurrence of any one of the following events shall constitute
an Event of Default:


(a)           The non-payment, when due, of any principal or interest pursuant
to this Note;


(b)           The material breach of any representation or warranty in this
Note.  In the event the Holder becomes aware of a breach of this Section 3(b),
then provided such breach is capable of being cured by Company, the Holder shall
notify the Company in writing of such breach and the Company shall have five (5)
business days after notice to cure such breach;


(c)           The breach of any covenant or undertaking, not otherwise provided
for in this Section 3;


(d)           The commencement by the Company of any voluntary proceeding under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or
 
 
1

--------------------------------------------------------------------------------

 


(e)           The commencement against the Company of any proceeding relating to
the Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.


Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.
 
4. NOTICES.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent as follows:
 

If to the Company:    TriStar Wellness Solutions, Inc.
10 Saugatuck Ave.
Westport, CT 06880
Attn:  John Linderman, CEO
Facsimile No.:
      with a copy to:   Law Offices of Craig V. Butler
9900 Research Dr.
Irvine, CA  92618
Attn:  Craig V. Butler, Esq.
Facsimile No.:  (949) 209-2545
      If to Holder:  
_____________________________
_____________________________
_____________________________
Facsimile No.: __________________

                                                            
or at such other address as the Company or Holder may designate by ten (10) days
advance written notice to the other Party hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
5. GOVERNING LAW; VENUE.  The terms of this Note shall be construed in
accordance with the laws of the State of Connecticut, as applied to contracts
entered into by Connecticut residents within the State of Connecticut, and to be
performed entirely within the State of Connecticut.  The parties agree that any
action brought to enforce the terms of this Note will be brought in the
appropriate federal or state court having jurisdiction over Fairfield County,
Connecticut.
 
6. ATTORNEY’S FEES.  In the event the Holder hereof shall refer this Note to an
attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting the enforcement of the Holder’s
rights, including reasonable attorney’s fees, whether or not suit is instituted.
 
7. CONFORMITY WITH LAW.  It is the intention of the Company and of the Holder to
conform strictly to applicable usury and similar laws.  Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.
 
8. MODIFICATION; WAIVER.  No modification or waiver of any provision of this
Note or consent to departure therefrom shall be effective unless in writing and
approved by the Company and the Holder.


[remainder of page intentionally left blank; signature page to follow]
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Company has executed this Promissory Note as of the date
first written above.



 
“Company”
     
TriStar Wellness Solutions, Inc.,
 
a Nevada corporation
      _____________________________  
By:           John Linderman
 
Its:           Chief Executive Officer
   
Acknowledged:
      _____________________________  
[Print Name of Holder]
 

 
 
4

--------------------------------------------------------------------------------

 




EXHIBIT A


Form of Warrant
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 